Case: 10-30131 Document: 00511433592 Page: 1 Date Filed: 04/04/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                                 April 4, 2011

                                No. 10-30131                     Lyle W. Cayce
                                                                      Clerk

SJD-CC, L.L.C.,

                                         Plaintiff - Appellant
v.

MARSH USA, INC., doing business as Marsh USA Risk Services;
TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,

                                         Defendants - Appellees


consolidated with




                                No. 10-30605


SJD-CC, L.L.C.,

                                         Plaintiff - Appellant
v.

MARSH USA, INC., doing business as Marsh USA Risk Services;
TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,

                                         Defendants - Appellees


               Appeals from the United States District Court
                   for the Eastern District of Louisiana
                 District Court Docket No. 2:06-cv-09903
     Case: 10-30131 Document: 00511433592 Page: 2 Date Filed: 04/04/2011



                                 No. 10-30131 & 10-30605


Before JOLLY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
         In this consolidated appeal, SJD-CC, L.L.C. challenges the judgment of the
district court granting a partial summary judgment and judgment on a jury
verdict. It also challenges the award of costs to Travelers Indemnity Company
of Connecticut, the prevailing party.1 We have carefully considered the record
below, the briefs of the parties, and the oral arguments presented to this court.
We conclude that no error warranting reversal was committed by the district
court.
         AFFIRMED.




         *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
         1
             Defendant Marsh USA was not a party to this appeal.

                                               2